DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 09/28/2021.
Claims 58, 63, 65, 68, 70-71, 76, and 78 have been amended. Claims 59, 64, and 69 have been newly canceled and no claims have been newly added.

Claims 58, 60, 63, 65-68, 70-71, 74-80 are currently pending.

Claims 79-80 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected specie, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/25/2021.

Claims 58, 60, 63, 65-68, 70-71, 74-78 have been examined on their merits.


Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 70 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 70 is dependent upon claim 69 which has been newly canceled.
In addition, Claim 70 recites the limitation "said microfluidic chip" in lines 1-2.  
There is insufficient antecedent basis for this limitation in the claim as no prior recitation in any of the current claims for a microfluidic chip.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 58 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al (WO 2015/138032-from IDS filed 10/15/2018) in view of Sammak et al (US 2007/0077649-from IDS filed 10/15/2018).  
Amended claim 58 is now drawn to a microfluidic culture of induced pluripotent stem cell-derived neurons (iPSC-derived neurons) in contact with flowing media, wherein the neurons are cultured in a microchannel or on a membrane of a microfluidic chip, wherein the neurons exhibit a more mature electrophysiology as compared to the same neurons cultured in a static culture.
Regarding claims 58, 60, Ingber teach a microfluidic co-culture of neurons with vascular cells in contact with flowing culture media, wherein the cells are cultured in a microchannel or on a membrane of a microfluidic chip (organ-chip) (page 2 para 6-8, page 3 para 13, pages 90-91 para 364-365, page 115 para 448). The microfluidic chip comprises two microchannels separated by a porous membrane with neurons on the first membrane surface and vascular cells on the second membrane surface such that the cells are in indirect contact with each other through the porous membrane (page 76 para 320, pages 90-91, para 364-365).
 While Ingber does not specifically describe wherein the neurons exhibit a more mature electrophysiology as compared to the same neurons in a static culture, Applicant’s disclosure states that culture of cells in microfluidic chips, whether alone or in combination with other cells, drives maturation and/or differentiation further than existing systems (page 2 lines 9-10 of Applicant’s Specification). Therefore this feature is deemed to be present as a microfluidic chip is used for the culture of the neurons.

However Ingber do not specifically teach wherein the neurons are iPSC-derived neurons.
Sammak teach wherein cell replacement in the central nervous system remains a challenging goal because of the lack of safe and effective donor cells as well as difficulty remodeling the non-neurogenic environment (page 2 para 17). Neurons, specifically motor neurons, can be obtained from embryonic stem cells using the method of Sammak (page 6 para 53-54). These motor neurons can be used in an animal model for ALS (page 6 para 54-58).
One of ordinary skill in the art would have been motivated to use neurons that are induced pluripotent stem cell-derived in the invention of Ingber because Ingber indicate that their cells can be obtained from stem cells, including induced pluripotent stem cells. Additional motivation would come from Sammak because embryonic stem cell derived neurons are taught to be useful in animal models for the study of neurodegenerative diseases such as ALS (page 6 para 54-58). One of ordinary skill in the art would have been motivated to use motor neurons derived from iPSC because Sammak suggest that these are the type of neurons suitable for an animal model to study a disease such as ALS. One of ordinary skill in the art would have had a reasonable expectation of success because both Ingber and Sammak are using their neuron cells for the study of disease models. 
.


Claims 63, 65-68, 71, 74-78 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al (WO 2015/138032-from IDS filed 10/15/2018) in view of Sammak et al (US 2007/0077649-from IDS filed 10/15/2018) as applied to claims 58 and 60 above, and further in view of Shusta et al (US 2008/0044847-from IDS filed 10/15/2018).
Amended claim 63 is now drawn to a microfluidic co-culture of neurons with induced pluripotent stem cell-derived vascular cells (iPSC-derived vascular cells), wherein said neurons are cultured on a first side of a membrane and said vascular cells are cultured on a second side of said membrane, and wherein said neurons and vascular cells are in contact with flowing media, wherein the neurons exhibit a more mature electrophysiology as compared to the same neurons cultured in a static culture.
Regarding claims 63, 65-68, 71, Ingber teach a microfluidic co-culture of neurons with vascular cells in contact with flowing culture media, wherein the cells are cultured in a microchannel or on a membrane of a microfluidic chip (organ-chip) (page 2 para 6-8, page 3 para 13, pages 90-91 para 364-365, page 115 para 448). The microfluidic chip comprises two microchannels separated by a porous membrane with neurons on the first membrane surface and vascular cells on the second membrane surface such that the cells are in indirect contact with each other through the porous membrane (page 76 para 320, pages 90-91, para 364-365).

Ingber teach wherein their invention includes induced pluripotent stem cells (pages 136-137 para 511) and wherein stem cells, such as iPSC, can be used to differentiate into different cells types (page 110, para 434) including tissue-specific cells (page 99 para 389). 
However Ingber do not specifically teach wherein the neurons are iPSC-derived neurons.
Sammak teach wherein cell replacement in the central nervous system remains a challenging goal because of the lack of safe and effective donor cells as well as difficulty remodeling the non-neurogenic environment (page 2 para 17). Neurons, specifically motor neurons, can be obtained from embryonic stem cells using the method of Sammak (page 6 para 53-54). These motor neurons can be used in an animal model for ALS (page 6 para 54-58).
One of ordinary skill in the art would have been motivated to use neurons that are induced pluripotent stem cell-derived in the invention of Ingber because Ingber indicate that their cells can be obtained from stem cells, including induced pluripotent stem cells. Additional motivation would come from Sammak because embryonic stem cell derived neurons are taught to be useful in animal models for the study of 
In addition, Ingber do not specifically teach wherein the vascular cells are iPSC-derived vascular cells.
Shusta teach a method of making a blood brain barrier model (BBB) wherein the vascular cells used are either primary brain microvascular endothelial cells or embryonic stem cell derived endothelial cells (pluripotent stem cell derived) (page 2 para 12). These cell sources provide the advantages of reasonably high yield and purity as well as an unlimited supply of endothelial cells that would avoid the isolation of adult BMECs (page 5 para 48).
One of ordinary skill in the art would have been motivated to use vascular cells that are induced pluripotent stem cell-derived in the invention of Ingber because Ingber indicate that their cells can be obtained from stem cells, including induced pluripotent stem cells. Additional motivation would come from Shusta because these cell sources provide the advantages of reasonably high yield and purity as well as an unlimited supply of endothelial cells that would avoid the isolation of adult BMECs (page 5 para 48). One of ordinary skill in the art would have been motivated to use brain microvascular endothelial cells derived from iPSC because Shusta suggests that these are the type of endothelial cells suitable for a BBB model and Ingber is also directed to 
Regarding claims 74-75, Ingber teach wherein the neurons and the vascular cells are generated from the stem cells of the same person/patient (patient specific stem cells) (pages 101-102 para 396).
Regarding claims 76-78, Ingber teach wherein their invention is used for disease models (page 2 para 7) and to replicate at least one characteristic of a disease-specific state related to the blood brain barrier (page 104 para 408), but do not specify a CNS disorder. 
Sammak teach and suggest that a neurodegenerative disorder such as ALS would benefit from an animal model with neurons derived from pluripotent stem cells.
One of ordinary skill in the art would have been motivated to select a cell model with neurons, such as a BBB model, rendered patient-specific for ALS in the invention of Ingber because Sammak suggest that there is a need for such a model in the treatment and study of ALS. One of ordinary skill in the art would have had a reasonable expectation of success because Ingber indicate that their embodiments include BBB models with neurons and vascular cells and that these BBB models can be used for disease models.
Therefore the combined teaching of Ingber et al, Sammak et al and Shusta et al render obvious Applicant’s invention as claimed.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicant is advised that should claim 66 be found allowable, claim 68 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claims 58, 60, 63, 65-68, 71, 74-78 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, 11-14, 16-26, 81-82, and 84-86 of copending Application No. 15/955335 (reference application, allowed but not yet issued) in view of Sammak et al (US 2007/0077649-from IDS filed 10/15/2018).

Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application also include a fluidic device comprising a membrane with endothelial cells seeded on one surface and neurons seeding on the second surface, wherein the cells are exposed to a flow of culture media and wherein the neurons exhibit a more mature electrophysiology as compared to neurons cultured in a static culture.
The reference application does not specifically include using cells from a patient to represent a disease state such as ALS, but the teaching of Sammak renders such a modification obvious.
Sammak teach and suggest that a neurodegenerative disorder such as ALS would benefit from an animal model with neurons derived from pluripotent stem cells.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to select a cell model with neurons, such as a BBB model, rendered patient-specific for ALS in the reference invention because Sammak suggest that there is a need for such a model in the treatment and study of ALS. 
Therefore the combined teachings of the reference application and Sammak et al render obvious the claims of the current invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 58, 60, 63, 65-68, 71, 74-78 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 74-92 of copending Application No. 16/286185 (reference application) in view of Sammak et al (US 2007/0077649-from IDS filed 10/15/2018).
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application also include a fluidic device comprising a membrane with endothelial cells seeded on one surface and neurons seeding on the second surface, wherein the cells are exposed to a flow of culture media and wherein the neurons exhibit a more mature electrophysiology as compared to neurons cultured in a static culture.
The reference application does not specifically include using cells from a patient to represent a disease state such as ALS, but the teaching of Sammak renders such a modification obvious.
Sammak teach and suggest that a neurodegenerative disorder such as ALS would benefit from an animal model with neurons derived from pluripotent stem cells.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to select a cell model with neurons, such as a BBB model, rendered patient-specific for ALS in the reference invention because Sammak suggest that there is a need for such a model in the treatment and study of ALS. 
Therefore the combined teachings of the reference application and Sammak et al render obvious the claims of the current invention.




Claims 58, 60, 63, 65-68, 71, 74-78 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-50, 81-93 of copending Application No. 15/768736 (reference application).

Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application also include a fluidic device comprising a membrane with endothelial cells seeded on one surface and neurons seeding on the second surface, wherein the cells are exposed to a flow of culture media and wherein the neurons exhibit a more mature electrophysiology as compared to neurons cultured in a static culture, including wherein the neurons are derived from iPSC from a patient with ALS.
Therefore the claims of the reference application render obvious the claims of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejections above.
Applicant argues that there is no basis for the combination of Ingber et al and Shusta et al. Applicant asserts that one skilled in the art who was working with the technology of Ingber would not look to Shusta for at least four reasons. These four reasons are Shusta does not use a microfluidic device, Shusta seeds with neuron progenitor cells, Shusta’s cultures are static and rely on periodic media change and Shusta does not seed and culture cells on a first and second side of a membrane as recited by the claims. Applicant asserts that Shusta cannot be combined with Ingber because they are not drawn to the exact same culture system.
This is not found persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 Ingber teach wherein their invention includes induced pluripotent stem cells (pages 136-137 para 511) and wherein stem cells, such as iPSC, can be used to differentiate into different cells types (page 110, para 434) including tissue-specific cells (page 99 para 389). Shusta is relied upon for the additional motivation to used iPSCs are a source for cells, such as vascular cells, in a blood brain barrier model. Shusta 
Applicant argues that Sammak is completely silent as to a blood brain barrier. Applicant argues that Sammak appears to prefer to culture stem cells with adipose tissue. Applicant asserts that the Examiner appears to be simply picking elements out of Sammak (in hindsight) without regard to the reference teachings as a whole. Applicant asserts that such picking and choosing from a reference is not permitted by case law.
This is not found persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Ingber teach wherein their invention includes induced pluripotent stem cells (pages 136-137 para 511) and wherein stem cells, such as iPSC, can be used to differentiate into different cells types (page 110, para 434) including tissue-specific cells (page 99 para 389). Sammak is relied upon for additional motivation to use pluripotent stem cells as a source for cells, specifically neurons, because Sammak teach that embryonic stem cell derived neurons are useful in animal models for the study of neurodegenerative diseases such as ALS (page 6 para 54-58). One of ordinary skill in the art would have been motivated to use motor neurons derived from iPSC because Sammak suggest that these are the type of neurons suitable for an animal model to .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that there is no basis for the combination of Ingber, Shusta and Sammak because they use different cells, devices and arrangements. Applicant points to Sammak as not even discussing the blood brain barrier. Applicant asserts that Sammak is directed to problems with the implantation of cells in ALS treatment and does not propose a BBB model at all, let alone one for ALS.
This is not found persuasive. Sammak uses the term “animal model” with regard to using cell cultures to provide for culture systems for the purpose of studying diseases such as ALS. Sammak is relied upon to demonstrate that it was known in the cell culture art to use cultures to model diseases for the study of those diseases and this provides additional motivation to the teachings of Ingber.
Applicant argues that the references fail to teach or suggest all the limitations of the claims. Applicant argues that despite the teachings in their specification that using a 
This is not found persuasive. The Examiner has not ignored any of the claim limitations. As previously stated in the last office action, Applicant’s disclosure states that culture of cells in microfluidic chips, whether alone or in combination with other cells, drives maturation and/or differentiation further than existing systems (page 2 lines 9-10 of Applicant’s Specification). Therefore this feature of a phenotype that is more mature than static cultures is deemed to be present as a microfluidic chip is used for the culture of the neurons. The claims do not require a specific level of maturity, just that the neurons cultured in the microfluidic device of Ingber are more mature than those neurons found in static cultures. In addition, Sammak and Shusta provide the additional motivation to use iPSCs as the source of the neurons and the vascular cells in the method of Ingber and thus any effect this will have on the maturity of the neurons will be present upon this combination.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wikswo et al., “Integrated Human Organ-On-Chip Microphysiological Systems”, WO 2013/086486


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632